1 F.3d 1251NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.
CITY OF LONG BEACH and the State of California, Plaintiffs-Appellants,v.EXXON CORPORATION, Defendant-Appellee.
No. 93-1246.
United States Court of Appeals, Federal Circuit.
April 13, 1993.

DISMISSED.
ON MOTION
RADER, Circuit Judge.

ORDER

1
The parties submit a joint "stipulation" to stay this appeal until the United States Court of Appeals for the Ninth Circuit decides the appeal before it and any Supreme Court review is completed.*


2
When a prolonged stay of proceedings is indicated, it is the practice of this court to dismiss an appeal without prejudice to reinstatement.  Hence, that is the course followed here.


3
Accordingly,

IT IS ORDERED THAT:

4
The City of Long Beach and the State of California's appeal is dismissed without prejudice to reinstatement within 30 days after completion of the Ninth Circuit or Supreme Court proceedings, whichever is later.



*
 The parties do not ask us to review any issues concerning the propriety of this appeal.  Hence, we do not reach any such issues